1
2
3
4
5
6
7
8                                 UNITED STATES DISTRICT COURT
9                                EASTERN DISTRICT OF CALIFORNIA
10
11    UNITED STATES OF AMERICA,  )                     Case No: 5:21-mj-00032 JLT
                                 )
12              Plaintiff,       )                     ORDER APPOINTING COUNSEL
                                 )
13         vs.                   )
                                 )
14    GABRIEL GUERRERO-ARELLANO, )
                                 )
15              Defendant.       )
                                 )
16
17           The defendant has attested to his financial inability to employ counsel and wishes the

18   Court to appoint counsel to represent him. Therefore, in the interests of justice and according to

19   Sixth Amendment to the United States Constitution and 18 U.S.C. § 3006A, the Court
20   ORDERS:
21           1.      Mai S. Shawwa is APPOINTED to represent the above defendant in this case
22   effective nunc pro tunc to June 28, 2021. This appointment shall remain in effect until further
23   order of this court.
24
25   IT IS SO ORDERED.
26
         Dated:     July 2, 2021                          _ /s/ Jennifer L. Thurston
27                                                CHIEF UNITED STATES MAGISTRATE JUDGE

28
